Pease was convicted on the following evidence. He came to the house of Col. Maddox and told Mrs. Jack-sou, Col. Maddox’s daughter, that Joe Read, a negro who had worked for Col. Maddox at one time, was dead; and said that he wanted them to give him something to help bury Read. This was in the morning. She did not give him anything at that time, but sent Willis Scott to the place where defendant said Read was. Scott found nobody dead on that street. Pease came back in the afternoon and wanted Mrs. Jackson to give him some clothes in which to bury Read. She did not give them to defendant, but gave Scott some underwear, shirts, etc., for the purpose of burying Read, and told Scott to go with defendant where Read was, which Scott *617started to do. Defendant went with Scott a certain distance and then gave Scott the dodge, before they got to where Read was, and Scott went back to Co]. Maddox’s house with the clothing. Mrs. Jackson intended to give away the stuff for the purpose of helping to bury Read, and did not give the things to defendant. She did not expect to get it back if Read was dead. The property was hers, and was worth two or three dollars. The occurrence was in Fulton county, and at the time Read was alive.
Cuyler Smith, for plaintiff in error.
Lewis W. Thomas, solicitor, contra.